Citation Nr: 0638008	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-24 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
anxiety with psychophysiologic gastrointestinal and 
musculoskeletal reaction.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1965 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran's anxiety with psychophysiologic gastrointestinal 
and musculoskeletal reaction is productive of occasional 
depressed mood, occasional anxiety, and subjective complaint 
of acid reflux resulting in occupational and social 
impairment with occasional decrease in work efficiency but 
not resulting in occupational and social impairment with 
reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected anxiety with psychophysiologic 
gastrointestinal and musculoskeletal reaction are not met.  
38 U.S.C.A. § 1155 (West. 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Code 9400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in December 2002 satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The 
December 2002 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Since the RO assigned the 30 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  However, the veteran was informed 
in March 2006 of how VA assigns both disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).
 
The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in March and April 2003. 38 C.F.R. § 
3.159(c)(4).  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2003 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Historically, the veteran was hospitalized from May 25 to 
June 24, 1970 with complaints of recurring episodes of 
abdominal pain, nausea, and backache.  Admission physical 
examination showed the veteran to be loquacious, rambling and 
apprehensive but pleasant and cooperative.  Beyond that, a 
routine physical examination showed no significant 
abnormalities.  Routine laboratory studies were normal.  X-
rays of the lumbosacral spine showed no significant 
abnormalities.  An upper GI series showed no obstructive 
lesion in the esophagus; and the stomach and duodenum showed 
normal and active peristalsis.  In fact no ulcer crater was 
noted.  The veteran was examined by Chief of Physical 
Medicine who found no abnormalities; and the orthopedic 
consultant examined him and found no evidence of mechanical 
abnormality.  It was the consensus of the Medical Service 
that the veteran's complaints were on a psychosomatic basis; 
and he was discharged.  

Subsequently, the veteran submitted a statement to VA which 
noted a nervous condition, a back condition, and a stomach 
condition.  In a March 1970 rating decision, the RO granted 
service connection for low back syndrome under Diagnostic 
Codes 5295-5294 and anxiety reaction with situation 
maladjustment under Diagnostic Code 9400 and assigned zero 
percent ratings for both disabilities effective from October 
6, 1969, the day after the veteran's discharge from service.  

In an October 1970 rating decision, the RO assigned a 100 
percent rating for his anxiety reaction disability from May 
25, 1970 for his period of hospitalization and increased the 
rating to 30 percent effective from July 1, 1970.  

The record also indicates that the veteran was hospitalized 
from January 8, 1971 to February 12, 1971.  In a May 1971 
rating decision, the RO assigned a 100 percent rating for 
hospitalization for his anxiety reaction disability effective 
January 8, 1971 and reassigned a 30 percent rating from March 
1, 1971.    

The veteran filed a claim for increased rating for all his 
service-connected disabilities in December 2002.  

The veteran's service-connected anxiety with 
psychophysiologic gastrointestinal and musculoskeletal 
reaction is currently evaluated as 30 percent disabling under 
the General Rating Formula for Mental Disorders, 38 C.F.R. § 
4.130, Diagnostic Code 9400 (generalized anxiety disorder).  

Uniquely, because the veteran's anxiety with 
psychophysiologic gastrointestinal and musculoskeletal 
reaction involves both a mental and physical component, the 
Board is obliged to not only consider rating codes applicable 
to the psychological component of the disability at issue but 
also to consider rating codes applicable to the physical 
component of the disability at issue.  

The Board also notes that the 30 percent disability 
evaluation currently assigned for the veteran's disability is 
a protected rating as it has been in effect for more than 20 
years.  In this regard, any disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  See 38 C.F.R. § 3.951(b) (2006).

With respect to the psychiatric component of the veteran's 
disability, pursuant to Diagnostic Code 9400, a 30 percent 
rating requires occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational task (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The Board finds that the veteran's symptomatology has been 
properly rated as 30 percent disabling under the provisions 
of 38 C.F.R. § 4.130, Diagnostic Code 9400.  The Board notes 
that the veteran was afforded two VA psychiatric 
examinations, in March 2003 and in April 2003.  

At the March 2003 VA examination, the veteran reported that 
since 1985, he had been helping a mechanic in an automotive 
shop by handling the tools.  The veteran reported that he 
lived alone and that he helped a friend who was a 
professional singer during professional engagements by 
setting up all the electronic equipment.  The veteran noted 
that he had a stepsister, but that his social contacts were 
limited.  The veteran noted that the only medication he was 
taking was Zocor to lower his cholesterol.  He reported that 
he had no other physical health concerns but had a history of 
kidney stones.

The examiner noted that the veteran was very solicitous and 
complacent displaying a bright facial expression and 
eagerness to provide appropriate answers at all times.  The 
veteran was noted to be well-oriented in time a place.  The 
veteran admitted to occasional mild depressive spells but 
said that he snapped out of them by doing something.  He 
denied having ever had delusions, hallucinations, suicidal or 
homicidal intentions, and was not prone to aggression.  The 
veteran reported that he did not drink or use drugs.  The 
veteran's insight and judgment were noted to be good.  The 
assessment was anxiety disorder (social phobia), and his 
psychosocial stressors arose from his social isolation and 
economic difficulties.  A GAF of 53 was assigned.

At the April 2004 VA examination, the veteran reported that 
he felt nervous and edgy most of the time, got easily 
emotional, and was unable to say "no" to anybody.  The 
veteran also stated that he felt sad that he did not have a 
decent job, he lost motivation easily, he had low self worth, 
and he felt mentally tired.  He denied any problems with 
sleep or appetite, any manic or psychotic symptoms, and 
suicidal or homicidal thoughts.  The veteran reported trouble 
concentrating and also noted panic attacks.

The veteran noted that he had not received any psychiatric 
treatment in the last thirty years and that he took 
medication for high cholesterol and acid reflux.  The veteran 
reported that he was married once and divorced, he lived 
alone in his parents' house, and both his parents were 
deceased.  The veteran also reported that he had a lot of 
friends, he drank occasionally, he performed activities of 
daily living, and he handled his own finances.

Mental status examination indicated that he was neatly 
dressed and groomed, he was cooperative and appeared very 
restless, he was alert and oriented to person, place, and 
time, his speech was coherent, his mood was anxious, his 
affect was congruent to mood, and his thought processes were 
tangential.  The veteran denied sleep disturbance, 
flashbacks, nightmares, paranoia, suicidal ideation, 
obsessive/ritualistic behavior, hallucinations, and homicidal 
thoughts.  The veteran reported panic attacks.  His judgment 
and insight were noted to be fair.  The diagnosis was anxiety 
disorder NOS, and the GAF assigned was 75.  

The examiner noted that the veteran presented with mixed 
anxiety depressive symptoms which did not meet DSM IV 
criteria for specific anxiety or depressive disorder but that 
he met the DSM IV criteria for anxiety disorder NOS.  The 
examiner noted that the veteran was capable of maintaining 
gainful employment, performing activities of daily living, 
and managing his finances.  

Thus, with respect to the psychiatric component of the 
veteran's disability, the veteran's symptoms matched some of 
the criteria for a 30 percent rating (i.e., depressed mood, 
anxiety, panic attacks).  However, his symptoms match only 
one criterion for a 50 percent rating (disturbances of 
motivation and mood), and none of the criteria for either the 
70 percent or 100 percent ratings.  

Regarding the veteran's reported panic attacks, the Board 
notes that panic attacks weekly or less often is a criterion 
for a 30 percent rating, panic attacks more than once a week 
is a criterion for a 50 percent rating, and near continuous 
panic affecting the ability to function independently, 
appropriately and effectively is a criterion for a 70 percent 
rating.  Although neither examiner in March or April 2003 
specifically asked the veteran the frequency of his panic 
attacks, in April 2003, the veteran reported panic attacks 
"sometimes."  Thus, the Board finds that the panic attacks 
to be occasional and not on a regular basis.       

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although 
certain symptoms must be present in order to establish a 
diagnosis, it is not the symptoms but their effects that 
determines the level of impairment.  Id.  

In this case, a GAF of 53 was assigned in March 2003, and a 
GAF of 75 was assigned in April 2003.  The GAF score is a 
scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF 
score of 71 to 80 indicates the examinee has, if at all, 
symptoms that are transient or expectable reactions to 
psychosocial stressors but no more than slight impairment in 
social, occupational or school functioning.  A GAF score of 
51 to 60 indicates the examinee has moderate symptoms (e.g., 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning.  

While a GAF score is highly probative as it relates directly 
to the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders, the GAF scores assigned in a case, like an 
examiner's assessment of the severity of a condition, are not 
dispositive of whether overall improvement has been 
established; rather, they must be considered in light of the 
actual symptoms of the veteran's disorder.  See 38 C.F.R. § 
4.126(a).

The Board, however, finds that the veteran's anxiety symptoms 
do not approach the severity contemplated for the 50 percent 
rating.  As set forth above, the criteria for a 50 percent 
rating are met when the veteran experiences occupational and 
social impairment with reduced reliability and productivity, 
which is clearly not demonstrated in this case.

The Board notes that the record indicates that the veteran 
has reported disturbances of motivation and mood as indicated 
by the notations in the March 2003 VA examination that he 
experience occasional mild depressive spells but snapped out 
of them by doing something.  In the April 2003 VA examination 
the veteran reported that he has trouble concentrating.  
However, these mild symptoms of disturbances in motivation 
and mood without any problems with thought or memory do not 
rise to the level of a 50 percent disability rating.  In 
addition, there is no evidence of difficulty establishing and 
maintaining effective work and social relationships as the 
record indicates that the veteran reported in April 2003 that 
he has a lot of friends.  

With consideration of all of the relevant current evidence of 
record the Board finds that the veteran's psychiatric 
component of his anxiety with psychophysiologic 
gastrointestinal and musculoskeletal reaction is manifested 
by occupational impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational task although generally functioning 
satisfactorily; but a preponderance of the evidence is 
against a finding that it is manifested by occupational and 
social impairment with reduced reliability and productivity.

With respect to the physical component of the veteran's 
disability, the Board notes that at the time he was diagnosed 
in June 1970 with psychophysiologic GI and musculoskeletal 
reaction, his physical complaints consisted of recurring 
episodes of abdominal pain, nausea, and backache.  With 
respect to abdominal pain and nausea, although the veteran 
reported that he takes medication for acid reflux, VA 
treatment records note that the veteran was not taking any 
over-the-counter or herbal medications and the only other 
medications prescribed are Zocor, Hydrochlorothiazide, and 
Ibuprofen.  In addition, there are no complaints of or 
treatment for acid reflux in the VA treatment records.  Also, 
while the VA treatment records note a history of stress-
related peptic ulcer disease (PUD), it also indicates that it 
is asymptomatic.  Further, the VA treatment records indicate 
that the veteran consistently denied loss of appetite, weight 
loss, and abdominal pain.  
  
With respect to backache, the Board notes that the veteran is 
separately service connected for mild degenerative joint 
disease of the lumbar spine (previously diagnosed as low back 
syndrome) with a disability rating of 10 percent.  The Board 
also notes that a rating decision dated in August 2003 
continued the 10 percent disability rating for the low back 
disability; and the veteran did not appeal that decision.

As there is no medical evidence in the record that the 
veteran that the veteran suffers from abdominal symptoms 
coupled with the fact that the veteran's low back symptoms 
have been separately rated, the Board finds that the 
veteran's anxiety with psychophysiologic gastrointestinal and 
musculoskeletal reaction is properly rated as 30 percent 
disabling due solely to his psychiatric symptomatology. 

The Board notes that there is no evidence of record that the 
veteran's psychiatric disability causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable. The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
psychiatric disability.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
anxiety with psychophysiologic gastrointestinal and 
musculoskeletal reaction is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


